Exhibit 10.1
EXECUTION VERSION
WESTWOOD ONE, INC.
FIFTH AMENDMENT TO CREDIT AGREEMENT
THIS FIFTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), is made and entered
into as of April 28, 2011, by and among Westwood One, Inc., a Delaware
corporation (the “Company”), the lenders under the Credit Agreement (defined
below) (the “Lenders”) that are signatory hereto, and Wells Fargo Capital
Finance, LLC (formerly known as Wells Fargo Foothill, LLC), as administrative
agent for the Lenders (“Agent”). Capitalized terms used and not defined herein
have the respective meanings ascribed thereto in the Credit Agreement (defined
below).
WITNESSETH:
WHEREAS, the Company, Agent and the Lenders are parties to that certain Credit
Agreement, dated as of April 23, 2009 (as amended from time to time prior to the
date hereof, the “Existing Credit Agreement” and as in effect after giving
effect to this Amendment, the “Credit Agreement”);
WHEREAS, the Company has requested that the Lenders amend certain provisions of
the Existing Credit Agreement as more particularly provided herein; and
WHEREAS, subject to the satisfaction of the conditions set forth in Section 3
hereof, the Lenders are willing to agree to amend such provisions of the
Existing Credit Agreement on the terms set forth herein;
NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of all of which are hereby acknowledged, the Company and the Lenders party
hereto agree as follows:
1. Amendments to Existing Credit Agreement. The Existing Credit Agreement is
hereby amended effective as of May 1, 2011 as follows:
(a) Schedule 1.1 to the Existing Credit Agreement is hereby amended effective as
of May 1, 2011 by amending and restating the definitions of “Base LIBOR Rate”,
“Base Rate”, “Base Rate Margin” and “LIBOR Rate Margin” set forth therein in
their entirety as follows:
“Base LIBOR Rate” means the rate per annum rate appearing on Bloomberg L.P.’s
(the “Service”) Page BBAM1/(Official BBA USD Dollar Libor Fixings) (or on any
successor or substitute page of such Service, or any successor to or substitute
for such Service) 2 Business Days prior to the commencement of the requested
Interest Period, for a term and in an amount comparable to the Interest Period
and the amount of the LIBOR Rate Loan requested (whether as an initial LIBOR
Rate Loan or as a continuation of a LIBOR Rate Loan or as a conversion of a Base
Rate Loan to a LIBOR Rate Loan) by Borrower in accordance with the Agreement,
which determination shall be conclusive in the absence of manifest error.

 

 



--------------------------------------------------------------------------------



 



“Base Rate” means the greatest of (a) the Federal Funds Rate plus 1/2%, (b) the
rate of interest announced, from time to time, within Wells Fargo at its
principal office in San Francisco as its “prime rate”, with the understanding
that the “prime rate” is one of Wells Fargo’s base rates (not necessarily the
lowest of such rates) and serves as the basis upon which effective rates of
interest are calculated for those loans making reference thereto and is
evidenced by the recording thereof after its announcement in such internal
publications as Wells Fargo may designate, and (c) the one month LIBOR Rate,
which shall be determined on a daily basis.
“Base Rate Margin” means 4.00 percentage points.
“LIBOR Rate Margin” means 4.00 percentage points.
2. Conditions to Effectiveness of this Amendment. Notwithstanding any other
provision of this Amendment and without affecting in any manner the rights of
the Lenders hereunder, it is understood and agreed that this Amendment shall not
become effective, and the Company shall have no rights hereunder, until the
latest of (i) May 1, 2011, and (ii) the satisfaction of the condition set forth
in the penultimate sentence of this Section 2 and until each of the following
conditions have been satisfied:
(a) Agent shall have received a copy of this Amendment executed by the Loan
Parties, the Sponsor Guarantors and all Lenders; and
(b) the representations and warranties set forth in Section 4 of this Amendment
shall be true and correct as of the date hereof.
In addition, all corporate and other proceedings in connection with the
transactions contemplated by this Amendment and all documents and instruments
incident to such transactions shall be reasonably satisfactory to all Lenders
(such satisfaction to be evidenced by the execution and delivery of this
Amendment by all Lenders). The later of (i) May 1, 2011, and (ii) the date on
which all such conditions to the effectiveness of this Amendment have been met
is referred to herein as the “Effective Date”.
3. Representations and Warranties. To induce the Lenders to enter into this
Amendment, the Company hereby represents and warrants to the Agent and Lenders
that:
(a) The execution and delivery by the Company and each other Loan Party of this
Amendment, and the performance by the Company and each other Loan Party of the
Credit Agreement, (i) are within the Company’s and each such other Loan Party’s
power and authority; (ii) have been duly authorized by all necessary corporate
action; (iii) are not in contravention of any provision of the Company’s or any
other Loan Party’s certificate of incorporation or bylaws or other
organizational documents; (iv) do not violate any law or regulation, or any
order or decree of any Governmental Authority applicable to the Company, any
other Loan Party or any Subsidiary; (v) do not conflict with or result in the
breach or termination of, constitute a default under or accelerate any
performance required by, any indenture, mortgage, deed of trust, lease,
agreement or other instrument to which the Company, any other Loan Party or any
of their respective Subsidiaries is a party or by which the Company, any other
Loan Party or any such Subsidiary or any of their respective property is bound;
(vi) do not result in the creation or imposition of any Lien upon any of the
property of the Company or any of its Subsidiaries, except pursuant to the
Security Documents (as such term is defined in the Securities Purchase
Agreement); and (vii) except for such consents or approvals as have already been
obtained, do not require the consent or approval of any Governmental Authority
or any other Person.

 

-2-



--------------------------------------------------------------------------------



 



(b) This Amendment has been duly executed and delivered by the Company and each
other Loan Party and this Amendment constitutes, a legal, valid and binding
obligation of the Company and each other Loan Party, enforceable against the
Company and each other Loan Party in accordance with its terms except as the
enforceability hereof may be limited by bankruptcy, insolvency, reorganization,
moratorium and other laws affecting creditors’ rights and remedies in general or
by general principles of equity.
(c) No Default or Event of Default has occurred and is continuing as of the date
hereof and as of the Effective Date.
(d) Except as set forth on Schedule 3(d) hereto, the representations and
warranties of the Company and each other Loan Party contained in the Credit
Agreement and each of the other Loan Documents are true and correct as of the
date hereof as if made on the date hereof (other than those which, by their
terms, specifically are made as of certain dates prior to the date hereof, which
are true and correct as of such dates).
4. Effect of Amendment and Waiver. Except as expressly provided herein, all
terms of the Existing Credit Agreement, as amended hereby, each other Loan
Document and any document entered into in connection therewith, shall be and
remain in full force and effect. The execution, delivery and effectiveness of
this Amendment shall not, except as expressly provided herein, operate as a
waiver of any right, power or remedy of the Agent or the Lenders under the
Existing Credit Agreement, any other Loan Document or any other documents
entered into in connection therewith, nor constitute a waiver of any provision
of the Existing Credit Agreement, any other Loan Document or any other documents
entered into in connection therewith. Any and all notices, requests,
certificates and other instruments executed and delivered after the execution
and delivery of this Amendment may refer to the Existing Credit Agreement
without making specific reference to this Amendment, but nevertheless all such
references shall include this Amendment unless the context otherwise requires.
5. Confirmation of the Subsidiary Guaranty and the Sponsor Guaranty and Put
Agreement.
(a) By executing this Amendment each of the Subsidiary Guarantors acknowledges
and confirms that (a) the Guaranty continues in full force and effect
notwithstanding this Amendment and (b) the indebtedness, liabilities and
obligations of the Company under the Credit Agreement, each other Loan Document
and this Amendment constitute indebtedness, liabilities and obligations
guaranteed under the Guaranty. Nothing in this Amendment extinguishes, novates
or releases any right, claim, or entitlement of any of the Lenders created by or
contained in the Loan Documents nor is the Company nor any other Loan Party
released from any covenant, warranty or obligation created by or contained
herein or therein, except as such covenants and obligations are specifically
amended by this Amendment.

 

-3-



--------------------------------------------------------------------------------



 



(b) By executing this Amendment each of the Sponsor Guarantors consents to the
execution and delivery of this Amendment by each party hereto and acknowledges
and confirms that (i) the Sponsor Guaranty and Put Agreement continues in full
force and effect notwithstanding this Amendment and (ii) the indebtedness,
liabilities and obligations of the Company and the other Loan Parties under the
Credit Agreement, each other Loan Document and this Amendment constitute
(A) indebtedness, liabilities and obligations guaranteed under the Sponsor
Guaranty and Put Agreement and (B) Guarantied Obligations (as defined in the
Sponsor Guaranty and Put Agreement), and hereby reaffirms all of the terms and
provisions and its obligations under the Sponsor Guaranty and Put Agreement.
Nothing in this Amendment extinguishes, novates or releases any right, claim, or
entitlement of Agent and/or any of the Lenders created by or contained in the
Sponsor Guaranty and Put Agreement or any of the other Loan Documents nor is any
Sponsor Guarantor released from any covenant, warranty or obligation created by
or contained herein or therein. In order to induce Agent and Lenders to enter
into this Amendment, each Sponsor Guarantor hereby represents and warrants to
Agent and Lenders, as of the date hereof and after giving pro forma effect to
the transactions contemplated hereby, (i) that each of the representations and
warranties of each Sponsor Guarantor contained in the Sponsor Guaranty and Put
Agreement (including, without limitation, the representations and warranties set
forth in Section 6(a)(x) and 6(a)(xiii) thereof) was true and correct in all
material respects when made, and is true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representations and warranties that are already qualified or modified by
materiality in the text thereof) on and as of the date hereof as if made on the
date hereof (other than those which, by their terms, specifically are made as of
certain dates prior to the date hereof, which are true and correct as of such
dates), (ii) that no Sponsor Event of Default (as defined in the Sponsor
Guaranty and Put Agreement) or other Trigger Event (as defined in the Sponsor
Guaranty and Put Agreement) has occurred and is continuing as of the date
hereof, (iii) that to the knowledge of the Sponsor Guarantors, there are no
defenses relating to the enforcement of the Sponsor Guaranty and Put Agreement
which may now or anytime hereafter be available to it, (iv) that no “Trigger
Event” (as defined in the Third Amended and Restated Agreement of Limited
Partnership of Gores Capital Partners II, L.P.) has occurred as of the date
hereof, (v) that the execution and delivery by each Sponsor Guarantor of this
Amendment (A) is within each Sponsor Guarantor’s power and authority, (B) has
been duly authorized by all necessary limited partnership and limited liability
company action, (C) is not in contravention of any provision of any Sponsor
Guarantor’s limited partnership agreement or other organizational documents,
(D) do not violate any law or regulation or any order or decree of any
Governmental Authority applicable to any Sponsor Guarantor, (E) does not
conflict with or result in the breach or termination of, constitute a default
under or accelerate any performance required by, any indenture, mortgage, deed
of trust, lease, agreement or other instrument to which any Sponsor Guarantor is
a party or by which any Sponsor Guarantor or any of its respective property is
bound, (F) does not result in the creation or imposition of any Lien upon the
property of any Sponsor Guarantor, and (G) except for such consents or approvals
as have already been obtained, does not require the consent or approval of any
Governmental Authority or any other Person, and (vi) that this Amendment has
been duly executed and delivered by each Sponsor Guarantor and constitutes a
legal, valid and binding obligation of each Sponsor Guarantor, enforceable
against each Sponsor Guarantor in accordance with its terms except as the
enforceability hereof may be limited by bankruptcy, insolvency, reorganization,
moratorium and other laws affecting creditors rights and remedies in general or
by general principles of equity.

 

-4-



--------------------------------------------------------------------------------



 



6. Release.
(a) In consideration of the agreements of Agent and Lenders contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, each of Company, each Subsidiary Guarantor and each
Sponsor Guarantor, on behalf of itself and its successors, assigns, and other
legal representatives, hereby absolutely, unconditionally and irrevocably
releases, remises and forever discharges Agent and Lenders, and their successors
and assigns, and their present and former shareholders, affiliates,
subsidiaries, divisions, predecessors, directors, officers, attorneys, financial
advisors, employees, agents and other representatives (Agent, each Lender and
all such other Persons being hereinafter referred to collectively as the
“Releasees” and individually as a “Releasee”), of and from all demands, actions,
causes of action, suits, covenants, contracts, controversies, agreements,
promises, sums of money, accounts, bills, reckonings, damages and any and all
other claims, counterclaims, defenses, rights of set-off, demands and
liabilities whatsoever (individually, a “Claim” and collectively, “Claims”) of
every name and nature, either known or suspected, both at law and in equity,
which Company, any Subsidiary Guarantor, any Sponsor Guarantor or any of their
successors, assigns, or other legal representatives may now or hereafter own,
hold, have or claim to have against the Releasees or any of them for, upon, or
by reason of any circumstance, action, cause or thing whatsoever which arises at
any time on or prior to the day and date of this Amendment, including, without
limitation, for or on account of, or in relation to, or in any way in connection
with any of the Credit Agreement, or any of the other Loan Documents or any
other documents entered into in connection therewith or transactions thereunder
or related thereto.
(b) Company, each Subsidiary Guarantor and each Sponsor Guarantor warrant,
represent and agree that they are fully aware of California Civil Code
Section 1542, which provides as follows:
SEC. 1542.  GENERAL RELEASE.  A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH
THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF
EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS
SETTLEMENT WITH THE DEBTOR.

 

-5-



--------------------------------------------------------------------------------



 



Company, each Subsidiary Guarantor and each Sponsor Guarantor hereby expressly
waive the provisions of California Civil Code Section 1542, and any rights they
may have to invoke the provisions of that statute now or in the future with
respect to the Claims being released pursuant to this Section 8.  In connection
with the foregoing waiver and relinquishment, Company, each Subsidiary Guarantor
and each Sponsor Guarantor acknowledge that they are aware that they or their
attorneys or others may hereafter discover claims or facts in addition to or
different from those which the parties now know or believe to exist with respect
to the subject matter of the Claims being released hereunder, but that it is
nevertheless the intention of the Company, each Subsidiary Guarantor and each
Sponsor Guarantor to fully, finally and forever settle, release, waive and
discharge all of the Claims which are being released pursuant to this Section 8.
 The release given herein shall remain in effect as a full and complete general
release, notwithstanding the discovery or existence of any such additional or
different claims or facts.
(c) Each of Company, each Subsidiary Guarantor and each Sponsor Guarantor
understands, acknowledges and agrees that the release set forth above may be
pleaded as a full and complete defense and may be used as a basis for an
injunction against any action, suit or other proceeding which may be instituted,
prosecuted or attempted in breach of the provisions of such release.
7. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of California excluding
choice-of-law principles of the law of such State that would require the
application of the laws of a jurisdiction other than such State.
8. No Novation. This Amendment is not intended by the parties to be, and shall
not be construed to be, a novation of the Existing Credit Agreement or an accord
and satisfaction in regard thereto.
9. Severability. Any provision of this Amendment that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.
10. Fees and Expenses. Whether or not this Amendment becomes effective, the
Company will, in accordance with Section 17.10 of the Existing Credit Agreement,
promptly (and in any event within 30 days of receiving any statement or invoice
therefor) pay all Lender Group Expenses relating to this Amendment, including,
without limitation, the reasonable attorneys fees and expenses of the counsel of
the Agent, Goldberg Kohn Ltd.
11. Counterparts. This Amendment may be executed by one or more of the parties
hereto in any number of separate counterparts, each of which shall be deemed an
original and all of which, taken together, shall be deemed to constitute one and
the same instrument. Delivery of an executed counterpart of this Amendment by
facsimile transmission or by electronic mail in pdf form shall be as effective
as delivery of a manually executed counterpart hereof.

 

-6-



--------------------------------------------------------------------------------



 



12. Binding Nature. This Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
13. Entire Understanding. This Amendment and the other Loan Documents set forth
the entire understanding of the parties with respect to the matters set forth
herein and therein, and shall supersede any prior negotiations or agreements,
whether written or oral, with respect thereto.
14. Headings. The headings of the sections of this Amendment are inserted for
convenience only and shall not be deemed to constitute a part of this Amendment.
[Signature Pages To Follow]

 

-7-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

            COMPANY:
WESTWOOD ONE, INC.
      By:   /s/ Roderick M. Sherwood, III        Name:   Roderick M. Sherwood,
III        Title:   President and CFO   

            GUARANTORS:
METRO NETWORKS COMMUNICATIONS, INC.

METRO NETWORKS COMMUNICATIONS, LIMITED PARTNERSHIP
      By:   METRO NETWORKS COMMUNICATIONS, INC.,        as General Partner   

            METRO NETWORKS, INC.

METRO NETWORKS SERVICES, INC.

SMARTROUTE SYSTEMS, INC.

WESTWOOD NATIONAL RADIO CORPORATION

WESTWOOD ONE PROPERTIES, INC.

WESTWOOD ONE RADIO, INC.

WESTWOOD ONE RADIO NETWORKS, INC.

WESTWOOD ONE STATIONS – NYC, INC.

TLAC, INC.
      By:   /s/ Roderick M. Sherwood, III        Name:   Roderick M. Sherwood,
III        Title:   Authorized Signatory   

 

 



--------------------------------------------------------------------------------



 



The foregoing is hereby agreed to as of the date thereof.

            AGENT AND LENDER:

WELLS FARGO CAPITAL FINANCE, LLC
      By:   /s/ Amelie Yehros        Name:   Amelie Yehros        Title:   SVP 
   

 

 



--------------------------------------------------------------------------------



 



The foregoing is hereby agreed to as of the date thereof.

                              SPONSOR GUARANTORS    
 
                                GORES CAPITAL PARTNERS II, L.P.    
 
                                By:   GORES CAPITAL ADVISORS II, LLC,
Its General Partner    
 
                                    By:   THE GORES GROUP, LLC,
Its Manager    
 
                       
 
              By   /s/ Steven G. Eisner    
 
                 
 
Name: Steven G. Eisner
Its: Senior Vice President    
 
                                GORES CO-INVEST PARTNERSHIP II, L.P.    
 
                                By:   GORES CAPITAL ADVISORS II, LLC,
Its General Partner    
 
                                    By:   THE GORES GROUP, LLC,
Its Manager    
 
                       
 
              By   /s/ Steven G. Eisner     
 
                 
 
Name: Steven G. Eisner
Its: Senior Vice President    

 

 



--------------------------------------------------------------------------------



 



Schedule 3(d)

Exceptions to No Conflict Representation and Warranty
Pursuant to Section 7(a) of the Waiver and Fourth Amendment to Securities
Purchase Agreement dated as of April 12, 2011 among the Company and the New
Noteholders party thereto (the “Fourth Notes Amendment”), the Company agreed to
prepay the New Senior Notes with the aggregate Put/Call Proceeds (as defined in
the Fourth Notes Amendment).  To the extent any such prepayment of the New
Senior Notes does not equal or exceed the “5% Minimum Requirement” (as defined
in the Fourth Notes Amendment), such prepayment, in the absence of a waiver by
each holder of the New Senior Notes regarding such optional prepayment on or
prior to the date of prepayment, could be deemed a conflict under the terms of
the New Senior Note Agreement solely as a result of the failure of the Company
to comply with the 5% Minimum Requirement in connection with such prepayment. 
The Company’s representations and warranties are qualified in their entirety by
reference to such conflict described herein and in Section 7(b) of the Fourth
Notes Amendment. To the knowledge of the Company, the failure of the Company to
comply with the 5% Minimum Requirement in connection with the prepayment of the
New Senior Notes contemplated by Section 7(a) of the Fourth Notes Amendment
would not result in the breach of any representation or warranty contained in
Section 4 of the Credit Agreement, except with respect to Section 4.6(a)(i)
thereof to the extent that a prepayment made pursuant to Section 7(a) of the
Fourth Notes Amendment is deemed to constitute a conflict with the 5% Minimum
Requirement set forth in the New Senior Note Agreement.

 

 